Orders, Supreme Court, New York County (Debra A. James, J.), entered April 25, 2007, which denied defendant’s motion to dismiss the complaint and granted plaintiffs motion for partial summary judgment, referring the matter of damages and costs to a Special Referee to hear and report, unanimously affirmed, with costs.
The Fee Dispute Resolution Program has no applicability where the amount in dispute exceeds $50,000 (see 22 NYCRR 137.1 [b] [2]); both parties agree that the amount in dispute substantially exceeds that amount. Plaintiff contends that since it rescinded the tentative credit of $50,000, the amount owed by defendant client is approximately $140,000. Defendant admits he paid only $114,000 of the approximately $250,000 billed in attorney’s fees. The amount in dispute clearly exceeds the $50,000 cap.
Plaintiff law firm did not consent to arbitration (22 NYCRR 137.2). Accordingly, it is unnecessary to consider whether defen*398dant waived his right to arbitration. Concur—Lippman, PJ., Tom, Gonzalez, Buckley and Catterson, JJ.